Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are replete with antecedent basis issues stemming from the limitation of “multiple sockets” and “multiple latch assemblies”, but later referring only to “the socket” and “the latch assembly”. It is unclear which of the multiple socket and latch assemblies is being referred to. Examiner suggests more clearly defining a “first socket”, “second socket”, “first latch assembly”, “second latch assembly”, and then referring to the parts therein as “first” and “second”, to more clearly identify the claimed subject matter. Similar antecedent basis issues appear throughout the claims and should be corrected.
The claims further sometimes use the term “each” to further define elements of the multiple sockets or latch assemblies, but are unclear as to which elements later correspond. For Example, Claim 5: “each latch assembly includes an elastic member and an engagement column, the engagement column being disposed in the socket”. In this example, “the engagement column” and “the socket” are unclear as to which engagement column and which 
Claim 1: “an elastic energy” is unclear as to what is meant by this as “an energy” is not a defined structure. Examiner notes that the specification and claim 5 define “an elastic member”, which appears to be the structure capable of creating the elastic energy. Examiner has interpreted “an elastic energy” to be “an elastic member”. Applicant should amend the claims to more clearly identify this. Applicant should further amend claim 5 if the elastic member is incorporated into claim 1.
Claim 1: “to latch the locating hole so as to latch” is awkward and repetitive. Clarification is required.
Claim 1: “the aligned latch assembly” lacks antecedent basis. This has been interpreted to mean “the latched assembly”.
Claims 3 and 7: “the wall face” (of the locating hole) lacks antecedent basis.
Claims 4 and 8: “the top end” and “the bottom end” (of the press member) lack antecedent basis.
Claims 5 and 9: “right aligned” is unclear. Examiner has interpreted this to mean “aligned”.
Claims 6 and 10: the term “can” is unclear as to whether the limitations which follow are positively recited. Examiner has interpreted the limitations which follow as not being positively recited.
Dependent claims 2-10 are rejected for the same lack of clarity as the claims from which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas, III (US 5,033,337), herein referred to as ‘337.
For Claim 1, as best understood, ‘337 discloses a hand tool (Figures 1 and 2) with a handle, comprising: 
a handle (12) formed with a receiving cavity (26) lengthwise extending along the handle, one end of the receiving cavity being an open end; a circumference of the handle (12) being formed with a locating hole (50) in communication with the receiving cavity; 
a press member (52) disposed in the locating hole (50) and movable along the locating hole (50); 
a shank body (14), a circumference of the shank body (14) being formed with multiple sockets (42) arranged in a lengthwise direction (as seen in Figure 1, wherein 18 corresponds to the multiple socket locations) of the shank body (14), one end of the shank body (14) being fitted through the open end of the handle (12) into the receiving cavity (26) and movable along the receiving cavity (26) relative to the handle (12); and 
multiple latch assemblies (44, 46) respectively disposed in the sockets (42) and movable within the sockets (42), each latch assembly (44, 46) having an elastic energy member (44) for keeping the latch assembly (44, 46) sliding outward from the socket (42); when one of the sockets (42) of the shank body (14) is aligned with the locating hole (50), the latch assembly 
For Claim 2, as best understood, ‘337 discloses the hand tool as claimed in claim 1, wherein a wall face of the receiving cavity of the handle is formed with an elongated channel lengthwise extending along the receiving cavity (wherein the corner 28 of cavity 26 is an elongated channel extending along the length of the cavity 26), the shank body (14) having a restriction member (corner member 38) received in the elongated channel (28). 
For Claims 5 and 9, as best understood, ‘337 discloses the hand tool as claimed in claims 1 and 2, wherein each latch assembly (44, 46) includes an elastic member (44) and an engagement column (46), the engagement column (46) being disposed in the socket (42) and movable along the socket (42); the elastic member (44) being disposed between the engagement column (46) and the socket (42) to always elastically push the engagement column (46) outward from the socket (42); whereby when the socket (42) is aligned with the locating hole (50), a top end (top of 46) of the engagement column (46) extends into the locating hole (50). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, III (US 5,033,337), herein referred to as ‘337, as applied to claims 1, 2, 5, and 9 above, and further in view of Applicant’s Admitted Prior Art (Figure 1 and corresponding specification), herein referred to as APA.
For Claims 3 and 7, as best understood, ‘337 discloses the hand tool as claimed in claims 1 and 2, except wherein a top end of a wall face of the locating hole of the handle is formed with a top flange; a protrusion abutment section with a larger outer diameter being formed on the circumference of the press member; whereby when the press member is moved outward from the locating hole, the protrusion abutment section abuts against the top flange. 
‘337 is instead silent as to the mechanism for securing the press member in the locating hole.
APA teaches that it is known to use a flange (APA Enlarged Annotated Figure 1: A) and a protrusion abutment section (B) with a larger outer diameter on a button member (14) in a hole/socket (131) such that the protrusion abutment (B) abuts against the flange (A) to prevent the button member from being inadvertently removed from the hole. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a flange to a top end of the wall face of the locating hole (50) of ‘337 and a protrusion abutment section on the press member (52) of ‘337 as taught 
For Claims 4 and 8, as best understood, ‘337 discloses the hand tool as claimed in claims 3 and 7, except wherein a bottom end of the wall face of the locating hole is further formed with a bottom flange; the protrusion abutment section being positioned between the top end and bottom end of the press member. 
‘337 is instead silent as to the mechanism for securing the press member in the locating hole.
APA teaches that it is known to use a flange (APA Enlarged Annotated Figure 1: A) and a protrusion abutment section (B) with a larger outer diameter on a button member (14) in a hole/socket (131) such that the protrusion abutment (B) abuts against the flange (A) to prevent the button member from being inadvertently removed from the hole. APA further teaches wherein the protrusion abutment section (B) is positioned between a top end and a bottom end (wherein the protrusion is above the bottom surface and below the top surface) of the button (14). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a flange to a bottom end of the wall face of the locating hole (50) of ‘337 and a protrusion abutment section on the press member (52) of ‘337 as taught by APA. One would be motivated to make such a modification to prevent the press member from being inadvertently removed from the locating hole.
For Claims 6 and 10, as best understood, ‘337 discloses the hand tool as claimed in claims 5 and 9, except wherein an abutment flange is formed on a wall face of each socket, the abutment flange serving to abut against the engagement column, whereby the engagement column can only partially protract out of the socket. 
‘337 is instead silent as to the mechanism for securing engagement column in the socket.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a flange to a wall face of each socket (42) of ‘337 and a protrusion abutment section on the engagement column (46) of ‘337 as taught by APA. One would be motivated to make such a modification to prevent the engagement column from being inadvertently removed from the socket.

    PNG
    media_image1.png
    838
    565
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6085424, US 20100024608, and US 7677140 are all considered pertinent to Applicant’s disclosure, but have not been relied upon in the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677